                                          Case 2:20-cv-00010-JAD-DJA Document 48 Filed 09/21/20 Page 1 of 3




                                      1
                                          ROBERT E. SCHUMACHER, ESQ.
                                      2   Nevada Bar No. 7504
                                          DIONE C. WRENN, ESQ.
                                      3   Nevada Bar No. 13285
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South 4th Street, Suite 1550
                                      5   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      6   Direct Line: (702) 577-9319
                                          Facsimile: (702) 255-2858
                                      7   E-Mail: rschumacher@grsm.com
                                      8            dwrenn@grsm.com

                                      9   Attorneys for Defendant,
                                          MIDWEST FAMILY MUTUAL INSURANCE COMPANY
                                     10
                                                                       UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                             DISTRICT OF NEVADA
                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13   ARIZONA CIVIL CONSTRUCTORS, INC., a    )                 CASE NO. 2:20-cv-00010-JAD-DJA
                                          Nevada corporation,                    )
                                     14                                          )                 STIPULATION AND ORDER TO
                                                                  Plaintiff,     )                 EXTEND MIDWEST FAMILY
                                     15                                          )                 MUTUAL INSURANCE
                                     16        vs.                               )                 COMPANY’S DEADLINE TO
                                                                                 )                 FILE RESPONSE TO FIRST
                                     17   COLONY INSURANCE COMPANY; HDI          )                 AMENDED COMPLAINT [ECF
                                          GLOBAL SPECIALTY SE, fka INTERNATIONAL )                 NO. 39]
                                     18   INSURANCE COMPANY OF HANNOVER SE; )
                                          MIDWEST FAMILY MUTUAL INSURANCE        )                 [SECOND REQUEST]
                                     19   COMPANY; DOES I-X, inclusive; and ROE  )
                                     20   CORPORATIONS I-X, inclusive,           )
                                                                                 )
                                     21                           Defendants.    )
                                                                                 )
                                     22
                                                 Pursuant to Local Rules 6-1 and 7-1, Defendant MIDWEST FAMILY MUTUAL
                                     23
                                          INSURANCE COMPANY (“Midwest”) and Plaintiff ARIZONA CIVIL CONSTRUCTORS,
                                     24
                                          INC. (“ACC”) (collectively, the “Parties”), by and through their respective attorneys of record,
                                     25
                                          stipulate as stated below.
                                     26
                                                                                  STIPULATION
                                     27
                                                 1.      On August 25, 2020, the Court issued an order granting Midwest’s Motion to
                                     28

                                                                                         -1-
                                          Case 2:20-cv-00010-JAD-DJA Document 48
                                                                              47 Filed 09/21/20 Page 2 of 3




                                      1   Dismiss ACC’s First Amended Complaint (“Order”). See ECF No. 36.

                                      2          2.      In its Order, the Court permitted ACC leave to amend its Complaint no later than

                                      3   September 4, 2020. Id., p. 16.

                                      4          3.      ACC filed a First Amended Complaint [ECF No. 39] on September 4, 2020.

                                      5          4.      Midwest’s response deadline is September 18, 2020.

                                      6          5.      On September 18, 2020, Midwest and ACC submitted a Joint Stipulation and

                                      7   Order to Extend Midwest’s Deadline to Respond to Plaintiff’s First Amended Complaint. See

                                      8   ECF No. 45. Midwest requested additional time to file its response up to and including

                                      9   September 25, 2020.

                                     10          6.      The joint stipulation was denied by this Court for lack of information necessary

                                     11   for the Court to determine whether good cause exists for the requested extension. See ECF No.
Gordon Rees Scully Mansukhani, LLP




                                     12   46.
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13          7.      Midwest and ACC hereby submit this second request, which provides further

                                     14   details with respect to the basis for Midwest’s sought extension for more time.

                                     15          8.      Midwest requests a seven (7) day extension, up to and including September 25,

                                     16   2020, to file its response to ACC’s First Amended Complaint.

                                     17          9.      Midwest requires additional time to assess the 747 pages of documents attached to

                                     18   Plaintiff’s First Amended Complaint, and to confer with counsel, in order to determine whether
                                     19   to file a dispositive motion or a responsive pleading.

                                     20          10.     ACC does not oppose Midwest’s requested extension.

                                     21          11.     Accordingly, Midwest will file its response to ACC’s Complaint on September

                                     22   25, 2020.

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///
                                     27   ///

                                     28

                                                                                          -2-
                                            Case 2:20-cv-00010-JAD-DJA Document 48 Filed 09/21/20 Page 3 of 3




                                        1         12.    This stipulation is not made for purposes of delay.

                                        2   DATED this 21st day of September 2020.             DATED this 21st day of September 2020.

                                        3   GORDON REES SCULLY                                 FENNEMORE CRAIG, P.C.
                                            MANSUKHANI, LLP
                                        4
                                            /s/ Dione C. Wrenn_______________                  /s/ Chelsie A. Adams_____________
                                        5
                                            ROBERT E. SCHUMACHER, ESQ.                         JOHN RANDALL JEFFERIES, ESQ.
                                        6   Nevada Bar No. 7504                                Nevada Bar No. 3512
                                            DIONE C. WRENN, ESQ.                               CHELSIE A. ADAMS, ESQ.
                                        7   Nevada Bar No. 13285                               Nevada Bar No. 13058
                                            300 South 4th Street, Suite 1550                   300 South 4th Street, 14th Floor
                                        8   Las Vegas, Nevada 89101                            Las Vegas, Nevada 89101
                                            Attorneys for Defendant                            Attorneys for Plaintiff
                                        9
                                            Midwest Family Mutual Insurance                    Arizona Civil Constructors, Inc.
                                       10   Company

                                       11
  Gordon Rees Scully Mansukhani, LLP




                                       12
      300 S. 4th Street, Suite 1550




                                                                                         IT ISIT
                                                                                               SOISORDERED.
                                                                                                    SO ORDERED
         Las Vegas, NV 89101




                                       13
                                                                                              _________________________________
                                       14                                                _________________________________
                                                                                             UNITED STATES DISTRICT JUDGE
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                       15                                                    DATED: ______________
                                       16                                                DATED: September 21, 2020

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

1192966/49483310v.1                    28

                                                                                         -3-
